 

Exhibit 10.1

 



SECOND AMENDMENT TO

CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of April
3, 2015, is entered into by and among Response Genetics, Inc., a Delaware
corporation (“Borrower”), each of the undersigned financial institutions party
hereto as lenders (individually each a “Lender” and collectively “Lenders”), and
SWK FUNDING LLC, a Delaware limited liability company (“SWK”), in its capacity
as administrative agent for itself as a Lender and the other Lenders (in such
capacity, “Agent”).

 

RECITALS

 

WHEREAS, Borrower and Agent entered into that certain Credit Agreement, dated as
of July 30, 2014 (as the same may be further amended, restated, supplemented, or
otherwise modified from time to time, being hereinafter referred to as the
“Credit Agreement”);

 

WHEREAS, Swiftcurrent Partners LP and Swiftcurrent Offshore Master Ltd. (each a
“Swiftcurrent Lender” and collectively, the “Swiftcurrent Lenders”) each desire
to join the Credit Agreement as a Lender; and

 

WHEREAS, Borrower, Agent, and the Swiftcurrent Lenders desire to amend the
Credit Agreement as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

 

Article I

Definitions

 

Capitalized terms used in this Amendment are defined in the Credit Agreement
unless otherwise stated.

 

ARTICLE II

Amendments to Credit Agreement

 

2.1 Amendments to Section 1.1 of the Credit Agreement. Effective as of the
Second Amendment Effective Date, Section 1.1 of the Credit Agreement is amended
by adding the following definition thereto in its appropriate alphabetical
order:

 



 

 

 

“‘Second Amendment Effective Date’ means April 3, 2015.”

 

2.2 Amendment to Section 2.2 of the Credit Agreement. Effective as of the Second
Amendment Effective Date, Section 2.2 of the Credit Agreement is amended and
restated in its entirety to read as follows:

 

“2.2 Loan Procedures 



 

(a) Lenders have advanced to Borrower (x) on the Closing Date, an amount equal
to Eight Million Five-hundred Thousand and No/100 Dollars ($8,500,000), and (y)
on the First Amendment Effective Date, an amount equal to One Million Five
Hundred Thousand and No/100 Dollars ($1,500,000). Borrower, Agent and Lenders
hereby agree and acknowledge that, as of the Second Amendment Effective Date
(and immediately prior to the subsequent advance of the Term Loan described in
clause (b) below), the outstanding principal balance of the Term Loan is Ten
Million and No/100 Dollars ($10,000,000).

 

(b) Upon satisfaction by Borrower of the conditions to closing described in that
certain Second Amendment to Credit Agreement, dated as of the Second Amendment
Effective Date, Lenders shall advance to Borrower an Advance in the aggregate
amount of Two Million and No/100 Dollars ($2,000,000).”

 

2.3 Amendment to Section 2.7 of the Credit Agreement. Effective as of the Second
Amendment Effective Date, Section 2.7(b) of the Credit Agreement is amended and
restated in its entirety to read as follows:

 

“(b) Exit Fee. Upon the earlier to occur of (i) the Term Loan Maturity Date, or
(ii) full repayment of the Loan and all other Obligations whether as a result of
the acceleration of the Loan, or otherwise, Borrower shall pay an exit fee to
each Lender in an amount equal to the product of (i) two percent (2.0%),
multiplied by (ii) the product of (x) such Lender’s Pro Rata Term Loan Share,
multiplied by (y) the aggregate principal amount of all Term Loans advanced
hereunder.”

 

2.4 Amendment to Section 7.13.2 of the Credit Agreement. Effective as of the
Second Amendment Effective Date, Section 7.13.2 of the Credit Agreement is
amended to delete the cells for “Q1 2015” and replace them with the cells below
to read as follows:

 

 



Q1 2015

$15.0

 

2.5 Amendment to Annex I to Credit Agreement. Effective as of the Second
Amendment Effective Date, the table in Annex I to the Credit Agreement is hereby
deleted and restated in its entirety to read as follows:

  



 

Lender

Term Loan
Commitment Pro Rata
Term Loan Share SWK Funding LLC $11,000,000 91.666% Swiftcurrent Partners LP
$449,000 3.742% Swiftcurrent Offshore Master Ltd. $551,000 4.592%

 





-2-

 

 

2.1 Amendment to Annex II to Credit Agreement. Effective as of the Second
Amendment Effective Date, Annex II to the Credit Agreement is hereby deleted and
replaced with Annex II attached hereto and incorporated herein by reference.

 

ARTICLE III

Addition of Swiftcurrent Lenders as Lenders

 

3.1. Swiftcurrent Lender Covenants, Representations, and Warranties. As of the
Second Amendment Effective Date, each Swiftcurrent Lender hereby:

 

(a) accepts all of the rights, duties and obligations of a “Lender” under the
Credit Agreement, the other Loan Documents, and any other documents or
instruments delivered pursuant thereto to the extent related to its Term Loan
Commitment identified on Annex I to the Credit Agreement, as amended hereby;

 

(b) acknowledges and agrees that Agent makes no other representation or warranty
and assumes no responsibility with respect to (i) any statement, warranties or
representations made in or in connection with the Credit Agreement or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Documents or any other instrument or
document furnished pursuant thereto; or (ii) the financial condition of any Loan
Party or any other Person or the performance or observance by any Loan Party of
its Obligations under the Credit Agreement or the other Loan Documents or any
other instrument or document furnished pursuant thereto;

 

(c) confirms that it has received a copy of the Credit Agreement and the other
Loan Documents, together with copies of the most recent financial statements
delivered pursuant thereto and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Amendment, the Credit Agreement, and the other Loan Documents as a “Lender”
thereunder;

 

(d) agrees that it will, independently and without reliance upon Agent or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement;

 



-3-

 

 

(e) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Amendment and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement; (ii) it has, independently and without reliance upon Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Amendment and to join the Credit Agreement and the other Loan Documents as a
Lender thereunder; (iii) it is not presently aware of any facts that would cause
it to make a claim under the Credit Agreement; (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by its Term Loan
Commitment and either it, or the Person exercising discretion in making its
decision to join the Credit Agreement and the other Loan Documents as a Lender,
is experienced in such determinations; and (v) if organized under the laws of a
jurisdiction outside the United States, will deliver to Agent on or before the
Second Amendment Effective Date the forms prescribed by the Internal Revenue
Service of the United States, which have been duly executed, certifying as to
such Swiftcurrent Lender’s exemption from United States withholding taxes with
respect to all payments to be made to it under the Credit Agreement or such
other documents as are necessary to indicate that all such payments are subject
to such tax at a rate reduced by an applicable tax treaty;

 

(f) appoints and authorizes Agent to take such action as agent on its behalf and
to exercise such powers under the Credit Agreement as are delegated to Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto; and

 

(g) represents and warrants that upon the Second Amendment Effective Date, such
Swiftcurrent Lender will be a Lender under the Credit Agreement and further
agrees that it will perform in accordance with their terms all obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender, and confirms that all of its obligations as a Lender under the Credit
Agreement and the other Loan Documents are, and upon its execution of this
Amendment and as of the Second Amendment Effective Date, shall continue to be,
in full force and effect.

 

3.2. Waiver of Affiliate Status. In consideration of the Swiftcurrent Lenders’
obligations under Section 3.1 hereunder, all parties hereto waive any and all
restrictions on each Swiftcurrent Lender under the Credit Agreement arising out
of such Swiftcurrent Lender’s status as an Affiliate of the Loan Parties,
including, but not limited to any restrictions under Section 7.7 of the Credit
Agreement with respect to each Swiftcurrent Lender entering into this Amendment
(the “Affiliate Restrictions”), and no Affiliate Restriction shall have any
effect in limiting or preventing any action by any Swiftcurrent Lender;
provided, however, that nothing in this Section 3.2 shall otherwise in any way
affect any Swiftcurrent Lender’s obligations as a “Lender” under the Credit
Agreement and the other Loan Documents.

 

ARTICLE IV

Conditions Precedent and Post-Closing Obligations

 

The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent in a manner satisfactory to Agent and Lenders,
unless specifically waived in writing by Agent and Lenders:

 



-4-

 

 

A. Agent shall have received this Amendment duly executed by Borrower and each
Lender.

 

B. The applicable Lender shall have received (i) a warrant issued to SWK in
relation to the Term Loan advance on the Second Amendment Effective Date by SWK
in the amount of $1,000,000, and (ii) a warrant issued to each Swiftcurrent
Lender in relation to the Term Loan advance on the Second Amendment Effective
Date by each such Swiftcurrent Lender in the amount of such Swiftcurrent
Lender’s Term Loan Commitment, each such warrant to be issued by Borrower on the
Second Amendment Effective Date in form and substance acceptable to Agent and
such Lender.

 

C. Except as otherwise previously disclosed to Agent in writing, the
representations and warranties contained herein and in the Credit Agreement and
the other Loan Documents, as each is amended hereby, shall be true and correct
in all material respects as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they are true and correct in all material respects as of such date.

 

D. No Default or Event of Default shall have occurred and be continuing, unless
such Default or Event of Default has been otherwise specifically waived in
writing by Agent.

 

E. All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Agent; and Borrower shall
provide to Agent a secretary’s certificate with resolutions in form and
substance acceptable to Agent.

 

ARTICLE V

 

Ratifications, Representations and Warranties

 

5.1 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Credit Agreement and the other Loan Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Credit
Agreement and the other Loan Documents are ratified and confirmed and shall
continue in full force and effect. Borrower, Agent, and each Lender agree that
the Credit Agreement and the other Loan Documents, as amended hereby, shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms. Borrower agrees that this Amendment is not intended to and
shall not cause a novation with respect to any or all of the Obligations.

 



-5-

 

 

5.2 Representations and Warranties. Borrower hereby represents and warrants to
Agent and each Lender that (a) the execution, delivery and performance of this
Amendment and any and all other Loan Documents executed and/or delivered in
connection herewith have been authorized by all requisite action (as applicable)
on the part of Borrower and will not violate the organizational documents of
Borrower; (b) Borrower’ directors have authorized the execution, delivery and
performance of this Amendment and any and all other Loan Documents executed
and/or delivered in connection herewith; (c) except as otherwise previously
disclosed in writing to Agent, the representations and warranties contained in
the Credit Agreement and the other Loan Documents, as each is amended hereby,
are true and correct in all material respects on and as of the date hereof
(except to the extent such representations and warranties expressly relate to an
earlier date, in which case they are true and correct in all material respects
as of such date); (d) no Default or Event of Default under the Credit Agreement,
as amended hereby, has occurred and is continuing; (e) Borrower is in full
compliance in all material respects with all covenants and agreements contained
in the Credit Agreement and the other Loan Documents, as amended hereby; and (f)
except as disclosed to Agent, Borrower has not amended its organizational
documents since the date of the Credit Agreement.

 

ARTICLE VI

Miscellaneous Provisions

 

6.1 Survival of Representations and Warranties. All representations and
warranties made in the Credit Agreement or any other Loan Document, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the other Loan
Documents, and no investigation by Agent or any Lender or any closing shall
affect the representations and warranties or the right of Agent and each Lender
to rely upon them.

 

6.2 Reference to Credit Agreement. Each of the Credit Agreement and the other
Loan Documents, and any and all other Loan Documents, documents or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement, as amended hereby, are hereby amended so
that any reference in the Credit Agreement and such other Loan Documents to the
Credit Agreement shall mean a reference to the Credit Agreement, as amended
hereby.

 

6.3 Expenses of Agent and Lenders. As provided in the Credit Agreement, Borrower
agrees to pay on or before the Second Amendment Effective Date (and at other
times promptly upon demand) all costs and expenses incurred by Agent and each
Lender (or their respective Affiliates) in connection with the preparation,
negotiation, and execution of this Amendment and the other Loan Documents
executed pursuant hereto and any and all amendments, modifications, and
supplements thereto, including, without limitation, the reasonable costs and
fees of legal counsel, and all costs and expenses incurred by Agent and each
Lender in connection with the enforcement or preservation of any rights under
the Credit Agreement, as amended hereby, or any other Loan Documents, including,
without, limitation, the reasonable costs and fees of legal counsel.

 

6.4 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

 



-6-

 

 

6.5 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Agent and each Lender and Borrower and their respective
successors and assigns, except that Borrower may not assign or transfer any of
its rights or obligations hereunder except in accordance with the terms and
provisions of the Credit Agreement.

 

6.6 Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument. This
Amendment may be executed by facsimile or electronic (.pdf) transmission, which
facsimile or electronic (.pdf) signatures shall be considered original executed
counterparts for purposes of this Section 6.6, and each party to this Amendment
agrees that it will be bound by its own facsimile or electronic (.pdf) signature
and that it accepts the facsimile or electronic (.pdf) signature of each other
party to this Amendment.

 

6.7 Effect of Waiver. No consent or waiver, express or implied, by Agent to or
for any breach of or deviation from any covenant or condition by Borrower shall
be deemed a consent to or waiver of any other breach of the same or any other
covenant, condition or duty.

 

6.8 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

 

6.9 Applicable Law. THE TERMS AND PROVISIONS OF SECTIONS 10.17 (GOVERNING LAW)
AND 10.18 (FORUM SELECTION; CONSENT TO JURISDICTION) OF THE CREDIT AGREEMENT ARE
HEREBY INCORPORATED HEREIN BY REFERENCE, AND SHALL APPLY TO THIS AMENDMENT
MUTATIS MUTANDIS AS IF FULLY SET FORTH HEREIN.

 

6.10 Final Agreement. THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY Borrower AND
AGENT.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-7-

 

 

IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first above-written.

 



  BORROWER:         Response Genetics, Inc.,   a Delaware corporation        
By:   /s/ Thomas A. Bologna   Name:   Thomas A. Bologna   Title: Chief Executive
Officer         AGENT:         SWK FUNDING LLC,   as Agent         By:    SWK
Holdings Corporation,     its sole Manager           By:   /s/ Winston Black    
Name:   Winston Black     Title: Managing Director



 

[Signature Page to Second Amendment to Credit Agreement]

 

 



  LENDERS:           SWK FUNDING LLC,   as a Lender           By: SWK Holdings
Corporation,     its sole Manager             By:   /s/ Winston Black     Name:
Winston Black     Title: Managing Director           Swiftcurrent Partners LP,  
as a Lender           By:   Bridger Capital, LLC,     its general partner      
      By:   /s/ Lucas Warford     Name:   Lucas Warford     Title: Chief
Operating Officer           Swiftcurrent Offshore Master Ltd.,   as a Lender    
      By: Bridger Management, LLC,     its investment manager             By:  
/s/ Lucas Warford     Name:   Lucas Warford     Title: Chief Operating Officer

  

[Signature Page to Second Amendment to Credit Agreement]

 

 

ANNEX II

 

Addresses

 

 

Party

 

Notice Address

Agent:

SWK Funding LLC

14755 Preston Road, Suite 105

Dallas, TX 75254

Email: notifications@swkhold.com

 

with a copy to:

 

Holland & Knight LLP

200 Crescent Court, Suite 1600

Dallas, Texas 75201

Attn: Ryan Magee

Email: ryan.magee@hklaw.com

 

Lenders:

SWK Funding LLC

14755 Preston Road, Suite 105

Dallas, TX 75254

Email: notifications@swkhold.com

 

with a copy to:

 

Holland & Knight LLP

200 Crescent Court, Suite 1600

Dallas, Texas 75201

Attn: Ryan Magee

Email: ryan.magee@hklaw.com

 

 

Swiftcurrent Partners LP and

Swiftcurrent Offshore Master Ltd.

c/o Bridger Managerment LLC

90 Park Avenue – 40th Floor

New York, NY 10016

Attn: Lucas Warford

Email: luke.warford@bridgercapital.com

 

and

 

Swiftcurrent Offshore Master Ltd.

c/o Morgan Stanley Fund Services (Cayman) Ltd.

Cricket Square, 2nd Floor

Boundary Hall, Hutchins Drive, P.O. Box 2681

Grand Cayman KY1-1111, Cayman Islands

Attn: Lucas Warford

Email: luke.warford@bridgercapital.com

 

with a copy to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

Attn: Jan Sysel

Email: jan.sysel@friedfrank.com

 



 



Annex II - i

 

 

Borrower:

Response Genetics, Inc.

1640 Marengo Street, 7th Floor
Los Angeles, California 90049

Attn: Tom Bologna

Email: tbologna@responsegenetics.com

 





 



Annex II - ii

 